Citation Nr: 1014398	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  09-03 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a asthma, as 
secondary to allergic rhinitis.

2.  Entitlement to service connection for asthma as secondary 
to allergic rhinitis.

3.  Entitlement to an increased rating for allergic rhinitis, 
currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1969 until April 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2008 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas.

The issue of entitlement to an increased rating for allergic 
rhinitis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed September 2006 decision, the RO denied a 
request to reopen a claim of entitlement to service 
connection for asthma.  

2.  The evidence added to the record since September 2006, 
when viewed in context of the entire record, relates to 
unestablished facts necessary to substantiate the claim.

3.  Asthma is attributable to service-connected allergic 
rhinitis.


CONCLUSIONS OF LAW

1.  An September 2006 rating decision denying service 
connection asthma is final.  New and material evidence has 
been received to reopen the claim to establish service 
connection for asthma, and the claim is reopened.  38 
U.S.C.A. §§ 5108 , 7105 (West 2002); 38 C.F.R. § 3.156 
(2009).

2.  Asthma is proximately due to service-connected allergic 
rhinitis.  38 C.F.R. § 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting, in full, the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  

Applicable Laws and Regulations

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service). To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 
2009) (March 5, 2009).  The absence of any one element will 
result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427, 431 (2006).

Pursuant to 30 U.S.C.A. § 5108, if new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If it is 
determined that new and material evidence has been submitted, 
the claim must be reopened. VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist the 
Veteran in developing the facts necessary for his claim has 
been satisfied.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the Veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996). In Evans, the 
United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

Application to Reopen

Service connection for asthma was previously addressed and 
denied in a September 2006 rating decision based on evidence 
that asthma preexisted service.  The appellant was informed 
of the decision and of his right to appeal.  When a claimant 
fails to timely appeal an RO decision denying his claim for 
benefits, that decision becomes final and can no longer be 
challenged.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 55 
(2006).  Except as provided by law, when a case or issue has 
been decided and an appeal has not been taken within the time 
prescribed by law, the case is closed, the matter is ended, 
and no further review is afforded.  

In this case, following the issuance of a the September 2006 
rating decision denying service connection, the Veteran did 
not submit a timely Notice of Disagreement.  Accordingly, the 
denial of September 2006 is final.

At the time of the last final denial in 2006, the RO 
determined that the Veteran's asthma preexisted service and 
was not aggravated by service.  The RO also found that asthma 
was not secondary to service connected allergic rhinitis as 
asthma symptoms pre-existed development of allergic rhinitis.

The evidence of record at the time of the last final denial 
included service treatment records showing that, at induction 
into active duty, the Veteran affirmatively endorsed and 
denied, a history of asthma.  Furthermore, asthma was not 
identified on induction examination.  Service treatment 
records showed no evidence of asthma in-service.  

Evidence of record also included an August 2004 statement 
from a private physician indicating that the Veteran's 
allergy problems, which began following service, progressed 
to asthma.  A statement of February 2005 from the Denton 
County Veterans Service Office indicated that asthma was a 
direct result of allergic rhinitis.  VA evaluation had 
indicated a history of asthma dating to 1970, and a VA 
examination from March 2006 stated that asthma was not a 
result of allergic rhinitis.  Finally, at the time of the 
last final denial, the record included statements from the 
Veteran testifying that asthma was related to allergic 
rhinitis.

In sum, the evidence showed that the Veteran may have had 
asthma preexisting service, that he had a history of asthma 
since service, and that medical opinions both refuted and 
endorsed a link between the Veteran's asthma and allergic 
rhinitis.

In March 2007 the Veteran submitted an application to reopen 
his claim.  The application was denied in a rating decision 
of January 2008, from which the Veteran appealed to the 
Board.

Since the last final denial in 2006, evidence added to the 
record includes three statements from family members and a 
family friend confirming that although the Veteran had asthma 
as a child, symptoms had ended by age four and were not 
present when he entered active duty.

In sum, evidence added to the Veteran's claim since the last 
final denial indicates that the Veteran had asthma as a small 
child, but such asthma had resolved prior to enlistment.  
Evidence refuting that asthma preexisted service was not 
previously before agency decision makers and, when viewed in 
the context of the prior denial, this evidence supports the 
Veteran's claim.  The Veteran's claim of service connection 
for asthma is granted.

Service Connection

In June 2008, the Veteran expressed his belief that asthma 
was "aggravated by [his] exposure to Agent Orange" and 
other elements, including allergens, while serving in 
Vietnam.  The Veteran expressly denied that he was seeking 
service connection based on any presumption from having been 
exposed to Agent Orange.  The Board notes that the provisions 
of 38 C.F.R. § 3.307(b) regarding presumptive service 
connection for certain enumerated diseases are not for 
application in the Veteran's case as asthma is not among the 
disorders listed in 38 C.F.R. § 3.307(a)(6)(ii) (2009).

A review of the Veteran's statements seems to indicate that 
the Veteran's claim is based on service connection for 
asthma, as secondary to his service connected allergic 
rhinitis, under 38 C.F.R. § 3.310 (2009).  Except as provided 
in 38 C.F.R. § 3.300(c), disability which is proximately due 
to or the result of a service-connected disease or injury 
shall be service connected. When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a). This includes any increase 
in disability (aggravation) that is proximately due to or the 
result of a service connected disease or injury.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by service.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  When aggravation of a Veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such Veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen, supra.  Thus, in this case, in order to warrant 
service connection for asthma on a secondary basis, the 
evidence must show that it was caused or aggravated by a 
service-connected disease or injury.

On induction in 1969 the Veteran indicated both that he had a 
history of asthma and that he had no history of asthma, 
having marked "yes" and "no" to the question "have you 
ever had or have you now asthma?" on his From 89.  In 
resolving this discrepancy, the Board notes that a medical 
examination on the same day did not indicate that the Veteran 
had asthma.  Furthermore, letters from individuals purporting 
to having known the Veteran since childhood, including the 
Veteran's mother and sister, state that the Veteran had 
asthma as a baby, but that asthma resolved by four years of 
age.  The remaining service treatment records do not show 
complaints referable to asthma and the Board finds that 
asthma did not predate service.

Based on the foregoing, the service treatment records show no 
incurrence of asthma during service.  However, this does not 
in itself preclude a grant of service connection.  Again, 
service connection may be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service, see 38 C.F.R. § 3.303(d), or 
on a showing of disability that is proximately due to or the 
result of a service connected disease or injury 38 C.F.R. § 
3.310 (2009).

Following separation from active service, an August 2004 
letter from a private physician indicates that the Veteran 
began having allergy problems within one year of returning 
from Vietnam.  Allergies were described as "debilitating," 
and it was stated that they eventually progressed into 
asthma.

In February 2005, a letter from the Denton County Veterans 
Service Office, states that pharyngitis, asthma, and chronic 
obstructive pulmonary disease (COPD) are the direct result of 
ongoing allergic rhinitis.

VA examination records from October 2005 confirm the 
Veteran's diagnosis of asthma, but do not endorse any 
particular cause.  In March 2006, the Veteran's claims file 
was reviewed by a VA examiner who concluded that mild COPD 
was a result of chronic asthma and not a result of allergic 
rhinitis.  The examiner did not, however, opine as to the 
origin of the Veteran's asthma, but did note that the Veteran 
denied ever having smoked and had no industrial exposures.

A February 2007 private medical records show a diagnosis of 
asthma, probably mild to moderate.  It was recommended that 
the Veteran avoid any work which was physically strenuous.

A separate February 2007 private opinion indicated that 
asthma was most likely allergy related.

On private examination in May 2009, the Veteran's primary 
provider submitted a statement that, after reviewing his 
service treatment records, she was of the opinion that the 
Veteran's severe and chronic asthma is secondary to his 
service connected allergic rhinitis.  In support of her 
opinion, she indicated that allergic rhinitis causes the 
Veteran to have breathing irregularities which trigger asthma 
attacks.  

In considering the probative weight of this 2009 private 
opinion, the Board notes that it was reached following a 
review of the Veteran's records, and accordingly the Board 
affords the opinion a high level of probative value.  When 
considered with the February 2005 statement linking the 
Veteran's asthma with allergic rhinitis, against the lack of 
evidence indicating otherwise, the Board finds the 
preponderance of the evidence in favor of the Veteran's claim 
and notes that there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

The application to reopen a claim of service connection for 
asthma is granted.

Service connection for asthma, secondary to allergic 
rhinitis, is granted.


REMAND

The Veteran's allergic rhinitis is rated noncompensable 
disabling under 38 C.F.R. § 4.97, Diagnostic Code (DC or 
Code) 6522.  Under this Code, a 10 percent rating is 
contemplated by allergic or vasomotor rhinitis without 
polyps, but greater than 50 percent obstruction of nasal 
passage on both sides, or complete obstruction on one side.  
38 C.F.R. § 4.97, DC 6522 (2009).  A 30 evaluation is called 
for on evidence of polyps.  Id.

In October 2005, the Veteran reported frequent nasal 
blockage, usually clear discharge, sometimes purulent, 
shortness of breath with mild exertion but not at rest, and 
no difficulty with speech.  Nasal mucosa was pale, boggy and 
swollen.  The Veteran had clear discharge, no exudate, and no 
polyps were seen.  His nasal passages were severely narrowed 
on the left, and he had no sinus tenderness.

On private examination in January 2007, the Veteran was 
positive for polyps in the maxillary sinus.  He had mild 
mucosal thickening and small retention cysts in the left 
maxillary sinus.  The remaining sinuses were clear.  The 
ostiomeatal units were clear.  There were no fluid 
collections, sinus expansions, bone thickening or bone 
destruction.  The nasal septum was midline.

On VA examination in August 2007, the Veteran presented with 
shortness of breath on walking at least one block, nasal 
blockage and nasal leakage.  Nasal mucosa was pale and boggy.  
There was no discharge, no polyps were seen, and nasal 
passages were narrowed.  The Veteran had no sinus tenderness.
	
The Board notes that on a showing of no polyps, a 10 percent 
evaluation may be available where obstruction of one both 
nasal passages is greater than 50 percent, or there is a 
total obstruction of one nasal passage.  In order to properly 
adjudicate the Veteran's claim, a VA examination is needed to 
specifically answer whether the Veteran obstruction of one or 
both the nasal passages is greater than 50 percent.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran is to be scheduled for a 
VA examination.  The examiner is to 
identify whether either of the Veteran's 
nasal passages are obstructed and, if so, 
to what amount.  Specifically, for each 
nasal passage the examiner is to state 
whether the passage obstruction is 50 
percent or greater.

2.  In regard to the polyps reported in 
January 2007, confirm or refute the 
presence of polyps and establish whether 
there is any relationship to the Veteran's 
service connected allergic rhinitis

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


